IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                          NOS. WR-92,678-01, 92,678-02, & 92,678-03


                        EX PARTE JACOB ALAN EDGAR, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 73,481-E-WR, 73,482-E-WR, 73,480-E-WR
              IN THE 108TH DISTRICT COURT FROM POTTER COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of aggravated assault with a deadly weapon, burglary of a

habitation, and unlawful possession of a firearm by a felon, and sentenced to 99 years, 99 years, and

20 years’ imprisonment, respectively. The Seventh Court of Appeals affirmed his convictions.

Edgar v. State, Nos. 07-18-00327-CR, 07-18-00328-CR, & 07-18-00329-CR (Tex. App.—

Amarillo, Jan. 24, 2020). Applicant filed these applications for writs of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that appellate counsel failed to timely inform Applicant that his

convictions had been affirmed and advise him of his right to file a pro se petition for discretionary
                                                                                                       2

review. Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Wilson, 956

S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order appellate counsel to

respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit and obtain mail room logs listing whether Applicant received any pieces

of mail from appellate counsel after the Court of Appeals affirmed Applicant’s conviction. If so, the

affidavit should state the dates for such correspondence. The trial court shall make findings of fact

and conclusions of law as to whether appellate counsel timely informed Applicant that his conviction

had been affirmed and that he had a right to file a pro se petition for discretionary review. The trial

court shall also determine whether Applicant would have timely filed a petition for discretionary

review but for appellate counsel’s alleged deficient performance. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                  3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish